
	
		I
		112th CONGRESS
		1st Session
		H. R. 3107
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to provide
		  producers with the opportunity to purchase crop insurance coverage based on
		  both an individual yield and loss basis and an area yield and loss basis in
		  order to allow producers to cover all or a portion of their deductible under
		  the individual yield and loss policy, to improve the accuracy of actual
		  production history determinations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Crop Risk Options Plan Act of
			 2011.
		2.Total coverage
			 option for crop insurance based on both an individual yield and loss basis and
			 an area yield and loss basis
			(a)Availability of
			 total coverage optionSection 508(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(c)) is amended by striking paragraph (3) and
			 inserting the following new paragraph:
				
					(3)Yield and loss
				basis optionsA producer
				shall have the option of purchasing additional coverage based on—
						(A)Individual yield
				and loss basisA producer shall have the option of purchasing
				additional coverage based on an individual yield and loss basis.
						(B)Area yield and
				loss basisIf area coverage
				is offered by the Corporation in an area, a producer shall have the option of
				purchasing additional coverage based on an area yield and loss basis instead of
				an individual yield and loss basis.
						(C)Total coverage
				optionIf area coverage is
				offered by the Corporation in an area, a producer shall have the option of
				purchasing additional coverage based on an individual yield and loss basis,
				supplemented with coverage based on an area yield and loss basis to cover all
				or a portion of the deductible under the individual yield and loss
				policy.
						.
			(b)Level of
			 coverageSection 508(c) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(c)) is amended by striking
			 paragraph (4) and inserting the following new paragraph:
				
					(4)Level of
				coverage
						(A)Dollar
				denomination and percentage of yieldExcept as provided in subparagraph (C), the
				level of coverage shall be dollar denominated and may be purchased at any level
				not to exceed 85 percent of the individual yield or 95 percent of the area
				yield (as determined by the Corporation).
						(B)InformationThe
				Corporation shall provide producers with information on catastrophic risk and
				additional coverage in terms of dollar coverage (within the allowable limits of
				coverage provided in this paragraph).
						(C)Total coverage
				option
							(i)In
				generalNotwithstanding
				subparagraph (A), in the case of the total coverage option described in
				paragraph (3)(C), the Corporation shall offer producers the opportunity to
				purchase coverage in combination with a policy or plan of insurance offered
				under this Act that would allow indemnities to be paid to a producer equal to
				some or all of the deductible under such policy or plan of insurance, if
				sufficient area data is available (as determined by the Corporation).
							(ii)TriggerThe
				coverage described in paragraph (3)(C) and clause (i) would be triggered only
				if the losses in the area exceed 10 percent of normal levels (as determined by
				the Corporation).
							(iii)LimitationIndemnities paid under the coverage
				described in paragraph (3)(C) and clause (i) cannot exceed the amount of the
				deductible applicable under the underlying policy or plan of
				insurance.
							.
			(c)PremiumSection 508(d)(2)(B) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(d)(2)(B)) is amended by inserting after not
			 based on individual yield the following: or that combines an
			 individual yield and loss basis and an area yield and loss basis.
			(d)Payment of
			 Portion of Premium by CorporationSection 508(e)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(e)(2)) is amended by adding at the end the
			 following new subparagraph:
				
					(H)In the case of the total coverage option
				described in subsection (c)(3)(C), the amount shall be equal to not less than
				60 percent of the additional premium associated with this
				coverage.
					.
			(e)Effective
			 dateThe Federal Crop
			 Insurance Corporation shall begin to provide additional coverage based on an
			 individual yield and loss basis, supplemented with coverage based on an area
			 yield and loss basis, not later than one year after the date of the enactment
			 of this Act.
			3.Determination of
			 actual production history
			(a)Use of
			 seven-Year olympic averageSection 508(g)(2)(A) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(g)(2)(A)) is amended by striking 10
			 consecutive crop years and inserting 7 consecutive crop years
			 (excluding the year in which the actual production history is greatest and the
			 year in which the actual production history is lowest).
			(b)Data
			 sourcesSection 508(g)(2) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(g)(2)) is amended by adding at
			 the end the following new subparagraph:
				
					(E)Sources of yield
				dataTo determine yields
				under this paragraph, the Corporation shall use data collected by the Risk
				Management Agency or the National Agricultural Statistics Service, or
				both.
					.
			
